 PAPERWORKERS LO.()CAL. 832United Paperworkers International Union, AFL-CIO, Local 832 and Duro Paper Bag Manufac-turing Co. Case 9-CC-895September 21, 1981SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 14, 1978, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding, on the stipulated fac-tual record, that the picketing activity engaged inby Respondent did not violate Section 8(b)(4)(ii)(B) of the National Labor Relations Act, as amend-ed. The Board accordingly dismissed the complaintin its entirety.Thereafter, the Charging Party and the picketedEmployer, The Kroger Co., filed petitions toreview the Board's Decision and Order with theUnited States Court of Appeals for the Sixth Cir-cuit. On October 27, 1980, the court issued its opin-ion in which it set aside the Board's dismissal ofthe complaint and remanded the case for furtherproceedings consistent with its opinion.2On Febru-ary 11, 1981, the Board advised the parties that ithad decided to accept the remand of the court.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In considering the matter before us, we accept asthe law of this case the court's findings and conclu-sions. We find that on four occasions in May 1977Respondent picketed two retail grocery stores inKentucky operated by The Kroger Co., withwhom Respondent had no labor dispute. Kroger,however, purchased the paper bags it used to sackcustomer's groceries from the Charging Party withwhom Respondent was then engaged in a lawfuleconomic strike. Respondent's pickets at theKroger stores asked Kroger's customers not to usebags made by the Charging Party but to bring theirown bags when shopping at Kroger.In the Board's original decision in this proceed-ing, the Board found that "the consumer picketingof [Kroger], with picket signs adequately identify-ing the struck product, and under circumstances inwhich the product was not integrated intoKroger's overall operation to such a degree that itcould not remain identifiable, was lawful picket-' 236 NLRB 1525.2 See 647 F.2d 643. On November 12, 1980. Respondent filed a petitionfor rehearing. On December 19, 1980, the circuit court denied Recpond-ent's petition.258 NLRB No. 13ing" and did not violate Section 8(b)(4)(ii)(B) ofthe Act.:On review, however, the court found that "thepaper bags were necessary for Kroger to sell itsgroceries. The bags were part and parcel of everypurchase made at the store. No meaningful alterna-tive to their use was demonstrated .... Becausethey were necessary, they lost their separate identi-ty and merged into the operation of the store; asuccessful boycott of the Duro bags would haverequired a boycott of Kroger as well."4This, thecourt found, was "precisely the problem that Con-gress sought to avoid through [Section]8(b)(4)(ii)(B)."'Finding no substantial evidence tosupport the Board's findings and its dismissal of thecomplaint, the court set aside that dismissal and, asnoted, remanded this proceeding to the Board forfurther proceedings "consistent with [its] opin-ion."6It is clear from its opinion that the court hasconcluded that Respondent's picketing here violat-ed the Act. In accord with the court's opinion,then, we find that Respondent violated Section8(b)(4)(ii)(B) of the Act by its picketing ofKroger's stores and we shall order it to cease anddesist therefrom and take further appropriate actionincluding the posting of notices.CONCLUSIONS OF LAW1. Duro Paper Bag Manufacturing Co., and TheKroger Co., are employers and persons engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening, coercing, and restraining TheKroger Co., with an object of forcing it to ceasedoing business with Duro Paper ManufacturingCo., Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(b)(4)(ii)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,United Paperworkers International Union, AFL-CIO, Local 832, Ludlow, Kentucky, its officers,agents, and representatives, shall:1. Cease and desist from threatening, coercing,or restraining The Kroger Co., or any other personengaged in commerce, where an object thereof is:' See 235 NLRB at 1527-28 (1978)4 647 F.2d at 637647 F.2d at 638.647 F.2d at 639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto force or require such person to cease doing busi-ness with Duro Paper Bag Manufacturing Co.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at Respondent's business office, hiringhalls, and meeting halls, copies of the attachednotice marked "Appendix."7Copies of said notice,on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(b) Sign and furnish to the Regional Director forRegion 9 sufficient copies of said notice for postingby the above-named employers, if they are willing.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrainThe Kroger Co., or any other person engagedin commerce, where an object thereof is toforce or require such person to cease doingbusiness with Duro Paper Bag ManufacturingCo.UNITED PAPERWORKERS INTERNA-TIONAL UNION, AFL-CIO, LOCAL83268